DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 4-19 are pending.
Claims 4-19 (now claims 1-16) are allowed.
Claims 1-3 are cancelled.

Response to Amendment/Arguments
Claim Rejections - 35 USC § 112
The Applicants amendment to the claims and remarks on pages 5 and 6, filed March 4, 2021 are sufficient to overcome the rejection of claims 14-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  
The Applicants amendment to the claims and remarks on page 7, filed March 4, 2021 are sufficient to overcome the rejection of claims 4-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim Rejections - 35 USC § 103
The Applicants amendment to the claims and remarks on pages 7 and 8, filed March 4, 2021 are sufficient to overcome the rejection of Claims 4-19 under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2004/0245505 A1) in view of Hara et al. (“IF5-pyridine-HF: air-and moisture-stable fluorination reagent”, Tetrahedron, Vol 68, October 2, 2012, pp. 10145-10150).

Allowable Subject Matter
Claims 4-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699